Case: 20-60946     Document: 00516265736         Page: 1     Date Filed: 04/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 20-60946                           April 4, 2022
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   Rodney Ruiz Pena,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A213 288 411


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Rodney Ruiz Pena, a native and citizen of Cuba, petitions this court
   for review of an order of the Board of Immigration Appeals (BIA) dismissing
   his appeal from a decision of the Immigration Judge (IJ) ordering him




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60946      Document: 00516265736           Page: 2    Date Filed: 04/04/2022




                                     No. 20-60946



   removed. After briefing was complete, the BIA granted the parties’ joint
   motion to reopen and remanded the matter to the IJ for further proceedings.
          We should always be mindful of our jurisdiction and raise the issue sua
   sponte if necessary. Goonsuwan v. Ashcroft, 252 F.3d 383, 385 (5th Cir. 2001).
   We generally have jurisdiction to review “final order[s] of removal.” 8
   U.S.C. § 1252(a).
          An order of removal becomes final upon affirmance of the IJ’s
   decision by the BIA or upon expiry of the time for appealing the IJ’s decision.
   Espinal v. Holder, 636 F.3d 703, 705 (5th Cir. 2011); 8 U.S.C.
   § 1101(a)(47)(B). The grant of a motion to reopen that vacates or materially
   changes a formerly final order renders the order nonfinal, thus depriving this
   court of jurisdiction over the pending appeal or petition for review. See
   § 1252(d)(1); cf. Espinal, 636 F.3d at 705-06. Because we may review a final
   order of removal only if “the applicant has exhausted all administrative
   remedies of right,” failure to exhaust results in a jurisdictional bar to review.
   Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004); § 1252(d)(1).
          The BIA has granted a motion to reopen and remanded the case to the
   IJ. In other words, the BIA vacated the order at issue in this petition for
   review. See Espinal, 636 F.3d at 705-06. Further, the BIA must address any
   claims arising from these proceedings before Ruiz Pena can assert them
   before this court. See Roy, 389 F.3d at 137. Because Ruiz Pena is currently
   pursuing administrative remedies below, he is no longer subject to a final
   order of removal that this court has jurisdiction to review. Id.; § 1252(d)(1).
   Consequently, the petition for review is DISMISSED for want of
   jurisdiction.




                                          2